Opinion by
Mr. Chiee Justice Sterrett,
This appeal was argued with York Trust, Real Estate and Deposit Co., Receiver, etc., versus John D. Gallatin, appellant, No. 56 of January term, 1897, and involves substantially the same questions that have been considered and disposed of in an opinion just filed in that case, ante, p. 150. This case, as was that, is a “ case stated,” for the opinion of the court, in which all the facts necessarily appear of record. , The material questions in both cases being substantially the same, it is unnecessary to do more than refer to the opinion in the other case. For reasons there given, we think the learned court below erred in entering the judgment complained of; and both assignments of error should therefore be sustained.
Judgment reversed and judgment now entered in favor of the plaintiff and against the defendant, for 198.58 with interest from January 22, 1896, in accordance with the first proposition in the case stated.